Citation Nr: 0314897	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for spondylosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Juan, Puerto Rico.

For reasons set forth below, the issue of entitlement to 
service connection for post-traumatic stress disorder will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran has recurrent prostatitis.

3.  Prostatitis was not shown in service; the evidence 
submitted in support of the claim for service connection for 
prostatitis does not establish a prostatitis disability that 
is related to service.

4.  The veteran has lumbar spondylosis.

5.  Lumbar spondylosis was not shown in service; the evidence 
submitted in support of the claim for service connection for 
a lumbar spondylosis does not establish a lumbar spondylosis 
disability that is related to service.




CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  Lumbar spondylosis was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
August 2000 rating decision and the August 2001 Supplemental 
Statement of the Case (SSOC), the RO provided the veteran 
with the applicable law and regulations and gave notice as to 
the evidence generally needed to substantiate his claim.  The 
RO sent a letter to the veteran dated in June 2001 that 
advised him of what the responsibilities of the VA and the 
veteran are in developing the record.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Review of the record does 
not suggest the existence of any outstanding Federal 
government record or any other records that could 
substantiate the veteran's claims.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes service 
medical records, VA medical records, and private medical 
records, is sufficient to dispose of the issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

Service medical records show that the veteran underwent a 
pre-induction physical examination in May 1966, which was 
deemed a normal clinical evaluation.  He underwent a 
separation physical examination in October 1968.  The veteran 
reported a history of recurrent back pain and nervous 
trouble, which the physician summarized as muscular back 
sprain-occasional and occasional anxiety reactions. The 
examiner reported a normal clinical evaluation.  

A letter from the VA Ambulatory Care Center in Philadelphia, 
Pennsylvania, dated in November 1981, advised that the 
veteran's recent Agent Orange Medical Evaluation indicated an 
abnormal finding that should be further evaluated.

The veteran filed a claim for service connection in February 
1989 for a stomach disorder and a pulmonary disorder, both 
secondary to Agent Orange exposure.  The veteran underwent a 
VA compensation and pension (C&P) physical examination in 
March 1990 in conjunction with the claim.  Arthritis of the 
lumbar spine was included amongst his presenting complaints.  
The veteran voiced no history or current complaints involving 
his prostate.  Physical examination showed no active 
arthralgia and no limitation of range of motion in the four 
extremities.  No clinical pathology in the genito-urinary 
system.  The prostrate was soft.  It was not enlarged or 
tender.  There were no diagnoses pertaining to the lumbar 
spine or the prostate.

Social Security Administration records, which found that the 
veteran was disabled since March 1999, disclose that the 
veteran showed exertional limitations due to lumbar 
spondylosis.  In January 2001, the veteran's impairments were 
determined to be "severe" under the Social Security Act.  
The listed impairments included lumbar spondylosis with low 
back pain and chronic cervical and lumbar spasms.

VA outpatient records show that the veteran sought treatment 
in January 2001 for complaints of back pain.  Physical 
examination showed range of motion was intact and muscle tone 
was adequate.  There were no deformities.  The assessment was 
benign prostatic hypertrophy-controlled, asymptomatic.  He 
also underwent a urology consultation for recurrent 
prostatitis.  The consultation request indicated that two 
episodes were treated with antibiotic treatment.  Digital 
rectal examination showed the prostate was enlarged 3/4 and 
tender, symmetric, and rubbery.  The veteran had symptomatic 
nocturia, urgency, frequency, and hesitancy.  Urinalysis was 
negative.  PSA (prostate specific antigen) was 95.  In April, 
the veteran complained of persistent nocturia 3-4 times and 
dysuria or fetid odor.  He also complained of low back pain, 
increasing in the last two months.  The veteran presented in 
May with complaints of dysuria, nocturia, frequency, and 
urgency.  He denied hematuria.  He also complained of back 
pain that irradiated to his pelvic area.  His history 
indicated benign prostate hypertrophy.  Musculoskeletal 
examination showed range of motion was intact and muscle tone 
was adequate.  There were no deformities.  The assessment was 
benign prostatic hypertrophy-still symptomatic.  The veteran 
was seen again in July.  He presented with complaints of back 
pain, alleviated a little with conventional treatment.  The 
problem list included benign prostatic hypertrophy and lumbar 
spondylosis.  Range of motion was intact upon physical 
examination.  Muscle tone was adequate.  There were no 
deformities.


II.  Analysis

Review of the records indicates recurrent back pain at the 
veteran's separation physical examination by history.  The 
physician summarized the history as recurrent muscle strain, 
not arthritis, and the actual clinical evaluation was normal.  
Treatment records in service were negative for any back 
complaint.  When the veteran gave a history of back 
complaints in March 1990, the veteran showed no symptoms and 
no diagnosis was made.  A diagnosis of lumbar spondylosis was 
not given until decades after the veteran left service.  
Based on this evidence, the Board does not find any chronic 
lumbar condition in service or within one year of service.  
The record also fails to demonstrate continuity after 
service.  Accordingly the Board finds that service connection 
for lumbar spondylosis is not warranted.

The veteran contends that his prostatitis is related to 
exposure to Agent Orange.  In this regard, the Board 
acknowledges the veteran's service in Vietnam and the absence 
of evidence to refute exposure.   Prostatitis, however, is 
not a disease associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  Also see Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. at 42606-42607 (June 24, 2002).  Nor is not a chronic 
disease for which a presumption of service connection arises 
when shown within one year of service.  38 C.F.R. § 3.309(a).  
Review of the record indicates no genito-urinary complaints 
in service and for at least 20 years after active service 
according to the VA C&P physical examination in March 1990.  
Based on this evidence, the Board finds that direct service 
connection is not warranted due to an absence of chronicity 
in service and continuity after service.   The evidence 
against service connection is overwhelming.  Accordingly, 
reasonable doubt is not for application.

The Board considered the necessity of a physical examination 
for both the veteran's claims for service connection for 
prostatitis and for lumbar spondylosis.  An examination, 
however, was deemed unnecessary for both claims because, 
although the veteran has current diagnoses of both disorders, 
the evidence fails to demonstrate any injury, event, or 
disease in service with which his current diagnoses could be 
related.  


ORDER

Service connection for prostatitis is denied.

Service connection for lumbar spondylosis is denied.



REMAND

Historically, the veteran initially filed for service 
connection for a nervous condition, claimed as post-traumatic 
stress disorder in February 1989.  A VA compensation and 
pension (C&P) psychiatric examination, completed in March 
1990 pursuant to the claim, indicated that the veteran had 
atypical anxiety disorder, mild, but no diagnosis of post-
traumatic stress disorder was shown.  By rating decision 
dated in August 1990, service connection for atypical anxiety 
disorder was denied.  The veteran filed for service 
connection for post-traumatic stress disorder again in 
February 2000.  The RO denied the claim by rating decision in 
August 2000.  The veteran filed a Notice of Disagreement as 
to that decision in September 2000.  The RO provided the 
veteran with a Statement of the Case (SOC) in August 2001, 
followed by a SSOC in March 2002.  The veteran submitted new 
evidence directly to the Board in September 2002.  The 
evidence consists of a September 2002 psychiatric evaluation 
of the veteran, which reports a diagnosis of post-traumatic 
stress disorder.  The examining psychiatrist also indicates 
that the diagnosed "post-traumatic stress disorder is a 
direct consequence of the extreme traumatic event that (the 
veteran) suffers at combat during civil conflict of 
Vietnam."  

A review of the file discloses that the veteran has not 
expressly waived initial consideration of the new evidence by 
the agency of original jurisdiction.  In this circumstance, 
the Board must remand the issue of service connection for 
post-traumatic stress disorder to the RO for consideration of 
the new evidence and further development of the claim.  The 
Board observes in this regard that the RO has requested, as 
well as one VA examining psychiatrist, that the veteran 
provide information regarding specific stressor events that 
underlie his purported post-traumatic stress disorder.  
Review of the file intimates that the veteran has chosen 
either not to respond or not to be forthcoming.  Accordingly, 
the Board must point out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board also notes that the newly submitted 
medical report states that the veteran sought psychiatric 
treatment at the VA Hospital Mental Health Clinic.  The 
claims file includes VA outpatient records dated from January 
to July 2001; the Board was unable to locate any VA Mental 
Health Clinic records or entries pertaining to mental health 
treatment.
 
Review of the veteran's service personnel records indicates 
that he was assigned to Headquarters 1st Infantry Division 
throughout his assignment in Vietnam.  DA Form 20 (Enlisted 
Qualification Record) reflects that the veteran was issued a 
combat infantryman badge and that he participated in Vietnam 
Counteroffensive Phase II, Vietnam Counteroffensive Phase 
III, and TET Counteroffensive.  His performance reports 
reflect his principal duties in Vietnam were ammo bearer, 
gunner, and team leader.

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") 
further elaborated in Cohen v. Brown, 10 Vet. App. 128 
(1997), holding that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. 
§ 3.304(f).  With regard to the first element, the Court 
stated that a "clear diagnosis" should be an "unequivocal" 
one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

In light of the veteran's service record and the newly 
submitted medical report, which shows a current diagnosis of 
post-traumatic stress disorder, the Board finds that further 
review and development by the RO is warranted.

 Accordingly, to ensure that the VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any post-traumatic 
stress disorder.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment.   
The RO should then take appropriate 
action to obtain any additional medical 
records based upon the information 
provided by the veteran, including 
records from the VA Hospital Mental 
Health Clinic.

3.  The veteran should be asked to 
provide to the best of his ability, any 
specific details to each of his claimed 
stressful events, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  

4.  If the veteran has provided any 
additional information as to alleged 
traumatic events during his service in 
Vietnam, or adds other alleged events 
described in sufficient detail to permit 
meaningful research to be performed, the 
RO should make an effort to confirm any 
of the stressors supplied by the veteran 
through all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  To 
summarize USASCRUR should only be 
contacted as to alleged events if the 
veteran has provided additional adequate 
information by which a meaningful effort 
to confirm any of the alleged stressors 
may be confirmed.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  

The examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  

If there are subjective elements to the 
diagnosis, the examiner should state 
whether these elements can be verified in 
the examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.

8. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


